Case 2:19-cv-00768-SPC-NPM Document 77 Filed 03/01/21 Page 1 of 2 PageID 4576




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ROBERT PASCHAL,

              Plaintiff,

v.                                               Case No: 2:19-cv-768-SPC-NPM

C R BARD INCORPORATED
and BARD PERIPHERAL
VASCULAR INCORPORATED,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is the parties’ Joint Motion for Temporary Stay (Doc.

76).   The parties are negotiating a global settlement of all cases filed by

Plaintiff’s counsel that arise from the underlying multidistrict litigation. The

parties resolved several other cases. And they will mediate this case in a few

weeks. So the parties seek a two-month stay to focus on settlement. The Court

exercises its discretion and stays this case. See Clinton v. Jones, 520 U.S. 681,

706 (1997).

       Accordingly, it is now




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00768-SPC-NPM Document 77 Filed 03/01/21 Page 2 of 2 PageID 4577




      ORDERED:

      1. The parties’ Joint Motion for Temporary Stay (Doc. 76) is GRANTED.

         All proceedings in this case are STAYED until April 30, 2021.

      2. The parties must FILE any dismissal papers on or before April 30,

         2021. Alternatively, if outstanding issues remain, the parties must

         FILE a joint status report regarding settlement on or before April

         30, 2021.

      3. The Clerk is DIRECTED to add a stay flag on the docket

      DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




Copies: All Parties of Record




                                      2
